DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 10 and 17.
Pending: 1-20. 
IDS
Applicant’s IDS(s) submitted on 11/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is SAITO (US 9,916,901 B1) and YEH (US 9,721,668 B2).
SAITO discloses apparatuses and methods of using and forming such apparatuses. An apparatus among the apparatuses includes first and second conductive materials located in respective first and second levels of the apparatus, a pillar including a length extending between the first and second conductive materials, memory cells and control lines located along the pillar, a first select gate and a first select line located along the pillar between the first conductive material and the memory cells, a second select gate and a second select line located along the pillar between the first conductive material and the first select line, a first transistor and a first transistor gate line located along the pillar between the first conductive material and the first select line, and a second transistor and a second transistor gate line located along the pillar between the first conductive material and the first transistor. 
YEH discloses memory device has a divided reference line structure which supports sub-block erase in NAND memory including a plurality of blocks. Each block in the plurality of blocks is coupled to a set of Y reference lines, where Y is two or more. Each block in the plurality of blocks includes a single reference select line (RSL), which is operable to connect each sub-block in the block to a corresponding reference line in the set of Y reference lines. A control circuit can be included on the device which is configured for an erase operation to erase a selected sub-block in a selected block.

Re: Independent Claim 1 (and dependent claim(s) 2-9), there is no teaching or suggestion in the prior art of record to provide:
 plurality of gate lines spaced apart from one another in the vertical direction and including erase control lines and string selection lines; and a plurality of driving transistors including erase control driving transistors connected to the erase control lines and string selection driving transistors connected to the string selection lines, wherein at least two gate lines spaced apart from one another in a horizontal direction with respect to the main surface of the substrate among the plurality of gate lines are commonly connected to one of the plurality of driving transistors.
 
Re: Independent Claim 10 (and dependent claim(s) 11-16), there is no teaching or suggestion in the prior art of record to provide:
a first stack structure including a first group of the of gate electrodes; a second stack structure on the first stack structure, the second stack structure including a second group of the plurality of gate electrode; and an erase control driving transistor and at least two string selection driving transistors, wherein at least two of the gate electrodes respectively function as erase control lines, at least another two of the gate electrodes respectively function as string selection lines, the erase control lines and the string selection lines are spaced apart from one another in the first horizontal direction, the erase control lines are commonly connected to the erase control driving transistor, and each of the string selection lines is respectively connected to one of the at least two string selection driving transistors, and each one of the first stack structure and the second stack structure includes at least one of the erase control lines.

Re: Independent Claim 17 (and dependent claim(s) 18-20), there is no teaching or suggestion in the prior art of record to provide:
a first stack structure including a first group of the of gate electrodes; a second stack structure on the first stack structure, the second stack structure including a second group of the plurality of gate electrode; and driving transistors on the peripheral circuit region including erase control driving transistors and string selection driving transistors, wherein the gate electrodes include word lines, erase control lines, and  string selection lines, each one of the first stack structure and the second stack structure includes at least one of the erase control lines, at least two of the erase control lines are spaced apart from one another in a first horizontal direction and are commonly connected to one of the erase control driving transistors.
	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov